REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 3-6, 8, and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, filed on May 23rd, 2022, with respect to the prior art rejections of the claims have been fully considered and are persuasive, accordingly the prior art rejections have been withdrawn. 

Regarding claims 1 and 12, the closest prior art is Kato et al. (US 6,199,983 B1) in view of Archambeau et al. (US 2016/0161766 A1) and further in view of McArdle et al. (US 2006/0100613 A1).
Regarding claim 1, Kato teaches a method for determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual, the method comprising: 
	a) in a data-acquiring first phase, determining a plurality of values of at least one individual parameter, the plurality of values of the individual parameter comprising at least one value determined at at least one first moment, and at least one second and one third values of the individual parameter, which are determined at a second and a third moments that follow the first moment, recording each value of the plurality of values of the individual parameter of the individual in a database; and
	b) in a second step of determining the item of personalized visual-compensation progressive ophthalmic equipment, determining a value of at least one geometric or optical parameter of the item of visual-compensation progressive ophthalmic equipment while taking into account the at least one value, determined in step a), of the individual parameter.
	Kato lacks an explicit disclosure wherein the individual parameter value is determined in correspondence with an associated temporal indicator and the associated temporal indicator is taken into account while determining the geometric or optical parameter. 
	However, in an analogous optical field of endeavor, Archambeau teaches the use of user data and/or viewing condition data and/or activity data that is stored over time and used to determine a geometric or optical parameter of ophthalmic equipment. 
	Kato and Archambeau both lack an explicit disclosure where, in step a) the first moment is a moment preceding an appearance of presbyopia of the individual.
	However, in an analogous eye testing field of endeavor McArdle teaches treating a patient before the appearance of presbyopia in the patient to help prevent the patient from developing presbyopia. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 1 recited together in combination with the totality of particular features/limitations recited therein, including estimating at least one value of said plurality of values of said individual parameter, corresponding to a given moment, via a calculation dependent on prior values of this individual parameter determined before the given moment and on a model of a variation over time of the individual parameter.


Regarding claim 12, Kato teaches a method for determining an item of personalized visual-compensation progressive ophthalmic equipment for an individual the method comprising: 
	a) in a data-acquiring first phase, at at least one first moment, determining at least one value of at least one individual parameter of the individual, and recording each value of the plurality of values of the individual parameter of the individual in a database, and 
	b) in a second step of determining the item of personalized visual-compensation progressive ophthalmic equipment, determining a value of at least one geometric or optical 4Application No. 16/330,011 Reply to Office Action of March 22, 2022 parameter of the item of visual-compensation progressive ophthalmic equipment while taking into account the at least one value, determined in step a), of the individual parameter wherein 
	in step a), determining and recording a value of at least one control parameter relating to the individual and in the database, in correspondence with the at least one value of the individual parameter, 
	in step b), weighting an importance of the at least one value of the individual parameter determined in step a) depending on the value of the associated control parameter, 
	in step a), determining a plurality of values of the individual parameter, and 
	in step b), an importance of each value, determined in step a), of said the individual parameter is weighted depending on a variation over time in the control parameter.
	Kato lacks an explicit disclosure wherein the individual parameter value is determined in correspondence with an associated temporal indicator and the associated temporal indicator is taken into account while determining the geometric or optical parameter. 
	However, in an analogous optical field of endeavor, Archambeau teaches the use of user data and/or viewing condition data and/or activity data that is stored over time and used to determine a geometric or optical parameter of ophthalmic equipment. 
	Kato and Archambeau both lack an explicit disclosure where, in step a) the first moment is a moment preceding an appearance of presbyopia of the individual.
	However, in an analogous eye testing field of endeavor McArdle teaches treating a patient before the appearance of presbyopia in the patient to help prevent the patient from developing presbyopia. 
	However, the prior art taken either singularly or in combination fails to teach or suggest all the numerical and structural limitations of claim 12 recited together in combination with the totality of particular features/limitations recited therein, including wherein, in step a), determining a plurality of values of the individual parameter, and in step b), an importance of each value, determined in step a), of the individual parameter is weighted depending on a variation over time in the control parameter.

Regarding claims 3-6, 8, 10, 11, and 13-16, these claims depend on an allowed base claim and are thus allowable for at least the reasons stated supra.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872